DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re 1 and 17, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. Specifically, D1 (GB 2411010) teaches an anomaloscope system comprising: 
a controller of the display operatively connected to the display and configured to: 
cause the display to emit, from at least one of the plurality of groups, light at a first one of the distinct wavelengths (p. 3, ll. 25-37; p. 4, ll. 23 – p. 5, ll. 4); 
cause the display to emit, from at least another one of the plurality of groups, light at two other ones of the distinct wavelengths (p. 3, ll. 25-37; p. 4, ll. 23 – p. 5, ll. 4); and 
control intensities of the light emitted at each of the distinct wavelengths to generate of a pair of metameric colors (p. 3, ll. 20 to p. 4, ll. 10; p. 4, ll. 23 to p. 5, ll. 4) between the light emitted at the first one of the distinct wavelengths and a combination of the light emitted at the two other ones of the distinct wavelengths.
D1 does not explicitly show a display having pixels arranged in a plurality of groups containing at least three pixels, and D1 uses LEDs in place of grouping the pixels. The prior art when taken alone or in combination does not remedy this deficiency. Therefore the claim is allowable over the prior art.
In re 18, the best prior art when taken alone or in combination does not teach or suggest all of the limitations of the instant claim in such a way that a rejection under 35 U.S.C. 102 or 103 would be proper. The instant claim recites displaying a symbol on a display in lieu of displaying the group of pixels. Since a symbol is essentially a group of pixels on the display, claim 18 is allowable over D1 for similar reasons as above.
In re 2-16, 19-25, the dependent claims depend from an allowable claim and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and generally disclose metameric color generation and/or color vision testing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COLLIN X BEATTY/Primary Examiner, Art Unit 2872